Citation Nr: 1421211	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-45 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to February 1990.  He died in March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  An RO hearing was held on the Appellant's claim in September 2011 at the RO in Manila, the Republic of the Philippines.

Because the Appellant notified VA in February 2013 that she lived within the jurisdiction of the RO in San Diego, California, that facility retains jurisdiction in this appeal.

In statements on a VA Form 21-4138 dated on January 18, 2013, and date-stamped as received by the RO on January 18, 2013, the Appellant requested a videoconference Board hearing at the RO.  In February 2014 correspondence from her service representative, the Appellant again requested a videoconference Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that the cause of the Veteran's death is related to active service.  As noted in the Introduction, she submitted a statement on a VA Form 21-4138 dated in January 2013 in which she requested a videoconference Board hearing at the San Diego RO.  The Appellant's service representative argued in a February 2014 statement that this appeal should be remanded in order to schedule a videoconference Board hearing at the RO.  Given the foregoing, the Board finds that, on remand, the Appellant should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Appellant and her service representative concerning this hearing should be included in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

